Citation Nr: 0717785	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  02-18 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as a result of Agent Orange exposure.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left knee 
disorder as secondary to a service-connected disability.

4.  Entitlement to a rating in excess of 30 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Allan A. Bonney, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 24, 1969, to December 2, 1969.  Service personnel 
records added to the record in July 2005 include a September 
1987 DD From 215 showing the veteran was awarded the Vietnam 
Service Medal with two stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2001 and 
February 2002 by the Seattle, Washington, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
October 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") issued a decision in Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), that 
reversed a Board decision denying service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and has 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  While this matter will not preclude 
the addition of evidence and testimony pertinent to the issue 
on appeal, it may affect the timing of the Board's subsequent 
appellant review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in April 2001, December 2001, December 2004, May 2005, 
and June 2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

The Board notes that for reasons not apparent upon review of 
the available record the case was not transferred from the RO 
for appellate review subsequent to the October 2004 Travel 
Board hearing prior to December 2006.  During this interval 
extensive additional development was conducted at the RO 
pertinent to the issues on appeal and in August 2005 the 
veteran appointed an attorney as his representative.  VA 
regulations provide, in essence, that the presiding Veterans 
Law Judge may hold the record open for a period not to exceed 
60 days for the procurement of additional evidence following 
a hearing.  38 C.F.R. § 20.709 (2006).  There is no 
indication of such action in this case and no explanation for 
any appropriate transfer of jurisdiction over the matters on 
appeal back to the RO for the development conducted.  

The Board also notes that correspondence dated in March 2007 
from the veteran's attorney requested a new hearing, in 
essence, due to pertinent changes concerning the case since 
the October 2004 hearing.  Based upon the evidence of record, 
the Board finds sufficient cause has been shown and that the 
veteran should be allowed an opportunity to present evidence 
at a new hearing.  See also 38 C.F.R. §§ 20.707, 20.717 
(2006).  

The veteran has expressed his desire that a new Board hearing 
be held in Spokane, Washington.  Generally, Board hearings 
are conducted during prescheduled visits to VA facilities 
having adequate physical resources and personnel for the 
support of such hearings.  38 C.F.R. §§ 20.704(a), 20.705 
(2006).  Historically, Board hearings are conducted at VA 
Regional Offices (VARO), and such hearings within the 
jurisdiction of the Seattle, Washington, VARO have been held 
at that office with existing support infrastructure.  There 
is no VARO in Spokane, and the Board does not conduct travel 
Board hearings in that city.  Thus, the Board construes the 
March 2007 statement as a request for a hearing at the VARO.  
In the event that the veteran does not wish to appear for a 
Board hearing at the Seattle RO, he may notify that office 
and the case may then be returned to the Board.  

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
Board hearing at the Seattle, Washington, 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



